Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2003/0087042) previously cited, in view of Hori et al (US 6,399,411) new cited, and further in view of Moghadam et al (US 2003/0232495) previous cited by applicant.  Murakami discloses a method for preparing porous SOG film comprising a microwave applicator cavity (1) for heating a workpiece, the workpiece comprising a porous coating on a selected substrate (2); a microwave power source (6) to deliver power to plasma generating zone to make plasma to deliver to cavity to heat the workpiece; and a means (5) of introducing a controlled amount of a chemical reagent into the porous coating immediately before heating by the microwave power (par. 0048, hexamethyldisilane (HMDS), trimethylchlorosilane (TMCS), dimethylaminotrimethylsilane (DMATMS), phenyldimethylchlorosilane (PDMCS), diphenyltetramethyldisilazane (DPTMDS).  Hori discloses microwave power source deliver microwaves to the applicator cavity (col. 7, lines 1-5, Figure 1).  Moghadam discloses the workpiece comprising a porous organo-silicate glass (OSG) low-k film (par. 0050-par. 0052), and the chemical reagent is selected from the group consisting of: trialkyl-substituted disilazanes, chlorosilanes, hexamethyldisilane (HMDS), trimethylchlorosilane (TMCS), dimethylaminotrimethylsilane (DMATMS), phenyldimethylchlorosilane (PDMCS), diphenyltetramethyldisilazane (DPTMDS) (par. 0046).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Murakami a power source deliver microwave to the applicator cavity as taught by Hori in order to directly delivering microwaves inside applicator to heat the workpiece, and the workpiece comprising a porous organo-silicate glass (OSG) low-k film, and the chemical reagent is selected from the group consisting of: trialkyl-substituted disilazanes, chlorosilanes, hexamethyldisilane (HMDS).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2003/0087042) previously cited, in view of Hori et al (US 6,399,411) new cited.  Murakami discloses a method for preparing porous SOG film comprising a microwave applicator cavity (1) for heating a workpiece; and including means (5) of introducing a controlled amount of a polar solvent  into a porous coating of the workpiece immediately before heating of the workpiece by microwave power source (par. 0048).  However, Murakami does not disclose a chamber separate from the microwave applicator cavity and a microwave power source to deliver power to the applicator cavity.  Hori discloses a chamber (111, Figure 1) separate from the microwave applicator cavity (102) and a microwave power source to deliver power to the applicator cavity (col. 7, lines 1-5, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Murakami a chamber separate from the microwave applicator cavity and a microwave power source to deliver power to the applicator cavity as taught by Hori in order to directly delivering microwaves inside applicator to heat the workpiece. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2003/0087042) previously cited, in view of Hori et al (US 6,399,411) new cited, and further in view of Mori et al (US 2014/0068962) previously cited.  Murakami/Hori discloses substantially all features of the claimed invention except a robotic handler to transfer workpiece into the chamber and to transfer workpieces from the chamber into the microwave applicator cavity.  Mori discloses an automatic material handler (409) to move a workpiece from one chamber to another chamber (par. 0065).  It would have been obvious to one ordinary skill in the art at the time the invention was .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2003/0087042) previously cited, in view of Hori et al (US 6,399,411) new cited, Moghadam et al (US 2003/0232495) previous cited by applicant, and further in view of Kanai (US 4,914,052) new cited. Murakami/Hori/Moghadam discloses substantially all features of the claimed invention except a quartz bell jar disposed in the microwave applicator cavity.  Kanai discloses a quartz bell jar (102) disposed in the microwave applicator cavity (101, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Murakami/Hori/Moghadam a quartz bell jar disposed in the microwave applicator cavity as taught by Kanai in order to heat treat the workpiece in the gas pressure condition.
Claims 14-17, 19 and 22 are allowed.
Response to Amendment
Applicant’s arguments with respect to claim(s) 14-17, and 19-25 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 15, 2021